DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Applicant’s amendment to claim 8 in the reply filed 5 August 2022 is acknowledged and accordingly the claim objection thereto for the reason outlined in the last office action mailed 18 July 2022 is hereby withdrawn.

Response to Arguments
Applicant’s arguments, see second page, second paragraph of Applicant’s remarks, filed 5 August 2022, with respect to claim 1 have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn. 
In particular, as remarked by Applicant, Fang was not considered to teach the feature of “a slot extending from an edge of the bearing plate to the center of the bearing plate” and instead Hou was relied upon to teach said feature. However, as further remarked by Applicant, if Fang were to be modified by including a slot as claimed, it is possible that Fang would not function as intended; i.e. Fang, drawn to alignment and a specific manner of loading, may not function properly when the slot as suggested by Hou is introduced into Fang because the slot either would provide an incomplete perimeter for the hole 11 of Fang which would then need to also be accounted for or would provide a different method of loading than specified in Fang and accordingly is not considered to be an obvious modification which would be known to a person of ordinary skill in the art with a reasonable expectation of success.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a tensile test fixture, the test fixture comprising a bearing plate comprising a slot extending from an edge of the bearing plate to the center of the bearing and a T-plate, a lock plate mounted to a surface of the bearing plate, and wherein a test specimen is operable to be received through a center aperture defined by the slot in the bearing plate and (emphasis added) the aperture in the lock plate, when considered in combination with the other limitations as recited in the instant claim.
As to claims 2-7: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependency upon an allowable independent claim.
As to claim 8: The claim was indicated allowable for reasons outlined in the last office action mailed 18 July 2022, the grounds of which have not change from said last action, and accordingly is not repeated herein for brevity.
As to claims 9-10: Each of said claims depend from claim 8 and accordingly each is indicated allowable at least by virtue of their respective dependency upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856